Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Earth Science Tech, Inc.(the “Company”) on Form10-Q for the periodended June 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Harvey Katz Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a)or 15(d)of the SecuritiesExchange Actof 1934; and The information contained in the Report fairly presents, in all material respects, the financial conditionand results of operations of the Company. Dated: August 18, 2014 By: /S/ Harvey Katz Harvey Katz Chief Executive Officer
